 



     
(AHCCCS LOGO) [g08790g0879001.gif]
  ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
CONTRACT AMENDMENT

              1. AMENDMENT NO.:   2. CONTRACT NO.:   3. EFFECTIVE DATE OF
AMENDMENT:   4. PROGRAM: 16   YH04-0001-03   October 1, 2006   DHCM

5. CONTRACTOR/PROVIDER NAME AND ADDRESS:
Health Choice Arizona
1600 W. Broadway, Suite 260
Tempe, Arizona 85282-1136
6. PURPOSE:
          To amend Sections B and D as listed below.
7. The above referenced contract is hereby amended as follows:

  A.   SECTION B, CAPITATION RATES:         See rate sheet attached for the
revised capitation rates effective October 1, 2006 through December 31, 2006 and
the amounts to be paid to the rural hospitals.         Insert the following
language before “See attached.”:         “The Contractor will be paid the
attached Contractor specific capitation rates retroactively, per member per
month, for the period of October 1, 2006 through December 31, 2006. Only the
impacted rates are included on the attachment. All other rates remain unchanged.
The Administration requires that the Contractor then make one-time payments to
each rural hospital as prescribed on the attached schedule, pursuant to ARS §
36-2905.02, to increase inpatient reimbursement to these small rural hospitals.
        The retroactive capitation rate payment will be paid in June 2007. The
Contractor shall make the prescribed payments to the rural hospitals by June 30,
2007 and submit proof of payment to the rural hospitals to the Finance Unit of
the Division of Health Care Management by July 20, 2007.         The capitation
rates for the period January 1, 2007 through September 30, 2007 are not impacted
by this amendment.”     B.   SECTION D, Paragraph 2, ELIGIBILITY CATEGORIES:    
    To include the coverage of behavioral health services under the SSDI-TMC
program, replace the last subparagraph, which begins “In order to participate in
SSDI-TMC...”, with:         In order to participate in SSDI-TMC, eligible
persons must pay a premium. Participants become ineligible for SSDI-TMC once
they become eligible for Medicare. SSDI-TMC is funded entirely by the State.
Contractors will be capitated for these members under unique rate codes and
AHCCCS may provide a reconciliation to limit the profit or loss of this
population. If a reconciliation is to be implemented, an SSDI-TMC reconciliation
policy will be developed which will discuss the details of the reconciliation
calculations and timelines. SSDI-TMC members will not be eligible for prior
period coverage, any supplemental payments or reinsurance. Members will be
entitled to all AHCCCS Acute Care benefits.     C.   SECTION D, Paragraph 3,
ENROLLMENT AND DISENROLLMENT:         To clarify the Contractor’s responsibility
for coverage of behavioral health services in the Prior Period, replace the
subparagraph titled Prior Period Coverage with:         Prior Period Coverage:
AHCCCS provides prior period coverage for the period of time, prior to the Title
XIX member’s enrollment, during which a member is eligible for covered services.
The time frame is from the effective date of eligibility to the day a member is
enrolled with the Contractor. The Contractor receives





--------------------------------------------------------------------------------



 



NOTE: Please sign and date both and return one original to:   Phil Baldwin
AHCCCS Contracts and Purchasing
701 E. Jefferson, MD 5700
Phoenix, AZ 85034

8.   EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.       IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN
AGREEMENT.

     
9.  NAME OF CONTRACTOR: HEALTH CHOICE ARIZONA
  10.    ARIZONA HEALTH CARE COST CONTAINMENT
          SYSTEM
 
   
SIGNATURE OF AUTHORIZED INDIVIDUAL: /s/ Carolyn Rose
  SIGNATURE: /s/ Michael Veit
 
   
TYPED NAME: CAROLYN ROSE
  TYPED NAME: MICHAEL VEIT
 
   
TITLE: CHIEF EXECUTIVE OFFICER
  TITLE: CONTRACTS AND PURCHASING
                ADMINISTRATOR
 
   
DATE 4/30/07
  DATE: APR 19 2007

